DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 12/20/2021.
Claim 2, 8-9, 11 and 22-23 have been canceled by the applicant.
Claim 1, 3-7, 10, 12-21 and 24-25 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Argument/Amendment
Rejection under 35 USC § 103:
The applicant asserts that Gordon does not teach “wherein each user device of the multiplicity of user devices is constructed and configured to be the media licensee device or the media licensing device”. In light of claims and under BRI, the media licensee device is a device making payment for a piece of media on a platform to a media licensing device. In another word, the devices are buyer (i.e. licensee device) sending payment to seller (i.e. licensing device) for a piece of media. Gordon discloses a content owner[0004], a subscriber requesting 
The applicant further asserts that Gordon does not disclose licensee device making payment to licensing device through a digital wallet. The examiner respectfully disagrees. Gordon specifically discloses issuing transaction to subscriber for media and license (If a subscriber is indeed eligible to obtain more than one license for the same media object, the packager module will issue a new unique URL and a new transaction for that subscriber. The new unique URL is then sent to the content packager along with the media file (step 500), and the content packager will treat the subsequent subscriber request for the same object as a new transaction, thus issuing a new license to the subscriber (step 550). [0030]). Brama further discloses users can making transactions on digital wallet [0064].
The applicant further asserts that combination of Gordon and Brama is improper because Gordon is avoiding entry of username and password. The examiner respectfully disagrees. Gordon is not completely avoiding the use of username and password, another embodiment as disclosed by Gordon requires username and password (According to another embodiment, in lieu of the e-mail message containing the unique URL address, the content provider may have a web site that is accessed by the subscriber via conventional usemame and password protocol. Upon entry of a valid usemame and password, the web page delivers to the client system the encrypted media and license. [0015]). In addition, it would be understood that 
In addition, regarding claim 18, the positive recites functions and/or steps are “providing a multiplicity of user device”, “ the blockchain-based platform providing a GUI”, “the GUI providing ….”, “the media licensee device making a payment”, “the blockchain-based Platform generating…”, “the blockchain-based Platform recording….”, “the blockchain-based Platform verifying….”, “verifying….”, “the media licensee device receiving…” and “the blockchain-based Platform granting…”. The recited wherein clauses are not positively recited functions and/or steps, therefore, there do not have patentable weight and does not differentiate the claim from prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 10, 13, 18, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and Raley et al. (20060107046 A1; hereinafter, "Raley").
With respect to claim 1 and 18:
Gordon teaches a system for granting media licensing, comprising:
a multiplicity of user devices configured and constructed for network communication with a […] platform; wherein the multiplicity of user devices comprise user devices having a display. (The present invention relates to digital media distribution. In particular, this invention relates to the distribution of licenses to access digital media content distributed over a computer network. See at least Paragraph [0001])
wherein the multiplicity of user devices comprise at least one media licensing device and at least one media licensee device. (Application of a typical DRM system involves a subscriber, a content owner, a content distributor, and a license server. The license server will generate and download a license to the requesting computer. See at least Paragraph [0004] [0005])
wherein the at least one media licensee device is configured and constructed to make payment for a piece of media to at least one media licensing device owning the piece of media through […] on platform; wherein the […] platform is configured and constructed to generate a license authorization key to the piece of media.  (The license server will generate and download a license to the requesting computer. If a subscriber is indeed eligible to obtain more than one license for the same media object, the packager 
wherein the at least one media licensee device is configured and constructed to receive data for the piece of media and the license authorization key […] after making the payment. (In response to the request, the host system delivers a license and the encrypted content to the subscriber client system that accessed the URL. The new unique URL is then sent to the content packager along with the media file (step 500), and the content packager will treat the subsequent subscriber request for the same object as a new transaction, thus issuing a new license to the subscriber (step 550). See at least Paragraph [0013] and [0030])
wherein, after verification of […] the license authorization key, the […] platform grants a right to one of the at least one media licensee device to convert the data for the piece of media to a piece of consumable media at the one of at least one media licensee device. (The internal programming of the media player (e.g. Microsoft.RTM. Windows Media Player) requires the subscriber to have a valid license to play the media content if the media content is coded with such a requirement. See at least Paragraph [0004])
wherein the piece of media is selected from a group consisting of videos, audio, and images. (Every time she wants to obtain a song from the content distributor's website. See at least Paragraph [0006]). Gordon does not explicitly teaches video and images. However, it is obvious to a person with ordinary in the art that implementing video and images are merely design choice.


Gordon further teaches providing access to a licensee digital media wallet stored on the blockchain-based platform for the media licensee device by logging into an account. (According to another embodiment, in lieu of the e-mail message containing the unique URL address, the content provider may have a web site that is accessed by the subscriber via conventional usemame and password protocol. Upon entry of a valid usemame and password, the web page delivers to the client system the encrypted media and license. see at least Par. [0015])
Note: the examiner recommended the applicant to amend consistently.

Gordon does not teach the following limitations, however, Brama teaches:
a blockchain-based platform; wherein the blockchain-based platform comprises a multiplicity of cryptocurrence nodes. (In a non-limiting example, in many digital decentralized currencies, there is the existence of a public ledger of transactions. In peer to peer setups, each peer may verify the validity of the ledger (block chain) mathematically. Every block chain is based on Merkle Tree structure, so every node (block of transactions) may be validated by the wallet software. See at least Paragraph [0064]).
wherein the at least one media licensing device and the at least one media licensee device are associated with at least one media licensing node and at least one media licensee node respectively; wherein the at least one media licensing node and the at least one media licensee node are cryptocurrency nodes. (A network is a collection of links and nodes (e.g., multiple computers and/or other devices connected together) 
wherein the blockchain-based platform provides a graphical user interface (GUI) to the multiplicity of user devices for network communication; wherein the GUI is configured and constructed to provide access to a licensing digital media wallet stored on the blockchain-based platform for each of the at least one media licensing device, and a licensee digital media wallet on the blockchain-based platform for the at least one media licensee device. (GUI 540 enables a user to view the operation of computer operating system and software. See at least Paragraph [0086])
make payment […] through licensee digital media wallet; receive data […] in the licensee digital media wallet. (In the present embodiment, a user may access embodiment software in a step 205. In some embodiments, software may be suitable for storing data and/or managing transfers of data using an internet service. In some of these embodiments, software may reside on a user device 105. In other embodiments, software may reside on an external server 110. In a non-limiting example, software may be similar in functionality to a QT bitcoin open source wallet, or other digital wallet implementations. In at least one embodiment, software may have a variety of functions, including, without limitation, sending and/or receiving transactions, verifying peer-to-peer protocols, sending and/or receiving digitally signed messages, an verifying sources. See at least Paragraph [0064])
Gordon disclose a license/media content transferring system. Brama discloses a system using blockchain system for transferring digital contents. It have been obvious to one of ordinary skill 

Gordon in view of Brama does not teach wherein the […] platform records the location and/or ownership of the license authorization key on a license node; wherein the […]platform verifies a presence of the license authorization key at the at least one media licensee device; wherein verifying the presence of the license authorization key is performed through verifying transfer of the license authorization key one time per media usage to the at least one media licensee device; wherein verifying transfer of the license authorization key is performed by checking the record of location and/or ownership on the license node. However, 
Wyman teaches wherein the […] platform records the location and/or ownership of the license authorization key on a license node; wherein the […]platform verifies a presence of the license authorization key at the at least one media licensee device; wherein verifying the presence of the license authorization key is performed through verifying transfer of the license authorization key one time per media usage to the at least one media licensee device; wherein verifying transfer of the license authorization key is performed by checking the record of location and/or ownership on the license node. (Each licensed program upon start-up makes a call to a license server to check on whether usage is permitted, and the license server checks a database (i.e. license node) of the licenses, called product use authorizations, that it administers. If the particular use requested is permitted, a grant is returned to the requesting user node. See at 
Wyman disclose a licensing system. It would have been obvious to one of ordinary still in the art to include in the licensing system of Gordon in view of Brama the feature as taught by Wyman to improve security by checking license every time using the media.

Gordon in view of Brama and Wyman does not teach wherein each user device of the multiplicity of user devices is constructed and configured to be the media licensee device or the media licensing device. However, 
Raley teaches wherein each user device of the multiplicity of user devices is constructed and configured to be the media licensee device or the media licensing device. (With the exemplary embodiments consumers acquire (e.g. purchase, rent, exchange, and subscribe) licenses for content, and can use such licenses to use (e.g. consume, render, distribute, and share) the content, regardless of the consuming application or device used. The user also can perform peer-to-peer transfers of licenses to other users via the license management user interface 104. In a transfer, the original user's license can be expired, revoked, or destroyed, and a new license can be created for another user on the shared digital license repository 142 of the other user. See at least Paragraph [0033] [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman to configure each user device to be both licensee and licensing device with the feature 
Claim 18, a method with the same scope, is rejected.
Note: As the examiner reviewing the claims, claim 1 claims a system comprising: a multiplicity of user devices. The description, e.g. function(s) of the blockchain-based platform, does not move to distinguish over prior art as the claim is directed to a multiplicity of user devices. The functions of the blockchain-based platform does not affect the recited system both structurally nor does it affect the recited system, e.g. multiplicity of user devices and their components, structurally or functionally.
In addition, regarding claim 18, the positive recites functions and/or steps are “providing a multiplicity of user device”, “ the blockchain-based platform providing a GUI”, “the GUI providing ….”, “the media licensee device making a payment”, “the blockchain-based Platform generating…”, “the blockchain-based Platform recording….”, “the blockchain-based Platform verifying….”, “verifying….”, “the media licensee device receiving…” and “the blockchain-based Platform granting…”. The recited wherein clauses are not positively recited functions and/or steps, therefore, there do not have patentable weight and does not distinguish the claim from prior art.

With respect to claim 3:
Gordon further teaches wherein the piece of media is stored on a cloud server. (Subsequently, as show in the illustrative embodiment of FIG. 5, the host server then sends the media files along with the corresponding unique name URLs to the content packager (step 500). The content packager then stores each media file and its unique name URL until the subscriber requests the media file. See at least Paragraph [0029]). 
With respect to claim 4:
wherein the piece of media is stored locally. (In response to the request, the host system delivers a license and the encrypted content to the subscriber client system that accessed the URL. See at least Paragraph [0013]). It would have been obvious to one of skill in the art would understand that delivery of encrypted content (which in Gordon is the media) to the subscriber system results in the media being stored locally on the subscriber system.
With respect to claim 5 and 24:
Gordon further teaches wherein the blockchain-based platform grants right to perform the piece of consumable media, to play the piece of consumable media, to copy the piece of consumable media, to sell the piece of consumable media, and/or to distribute the piece of consumable media. (DRM differs from traditional methods of encrypted media distribution in that DRM technology allows a content owner to keep control of the number of times content decryption may occur, the time period during which content decryption is available, the user's ability to make copies or to transfer the media object to another device, and other aspects of the use of the media. See at least Paragraph [0003]). It is obvious to a person with ordinary in the art that it is merely design choice on what permission is given.
Claim 24, a method with the same scope as claim 5, is rejected.
With respect to claim 6:
Gordon further teaches wherein the blockchain-based platform grants access to a subscription-style service of media. (DRM differs from traditional methods of encrypted media distribution in that DRM technology allows a content owner to keep control of the number of times content decryption may occur, the time period during which content decryption is available. See at least 
With respect to claim 7:
Gordon further teaches wherein the multiplicity of user devices comprise digital media wallets; wherein the digital media wallets organize and categorize different kinds of licenses to different kinds of media. (DRM differs from traditional methods of encrypted media distribution in that DRM technology allows a content owner to keep control of the number of times content decryption may occur, the time period during which content decryption is available. The usual flow of events for media distribution employing a DRM system starts with a content owner who encrypts its media content with a key and packages it with information such as the content ID and the license acquisition universal resource locator ("LAURL"). The content ID is the identifier of the media file. The LAURL is the URL that points to the license server and allows the subscriber's computer to acquire a license if one is needed. See at least Paragraph [0003] and [0005])
With respect to claim 10:
Gordon further teaches wherein verifying the presence of the licensing authorization key is performed through verifying ownership of the license authorization key. (Alternatively, if the license is not delivered with the media content, the consumer's player will request a license and before the license is delivered to the media player, the subscriber will be prompted for username and password. If the consumer is an authorized subscriber the digital license is delivered, which enables the player to decrypt and play the media. See at least Paragraph [0006]).
With respect to claim 13:
Brama further teaches wherein the blockchain-based platform is based on bitcoin network. (In a non-limiting example, the payment may be a transaction of, but not limited to, digital coins, like bitcoin. See at least Paragraph [0071]).
With respect to claim 21 and 25:
Raley further teaches:
wherein a first media licensee device is configured and constructed to send a piece of media to a second media licensee device. (With the exemplary embodiments consumers acquire (e.g. purchase, rent, exchange, and subscribe) licenses for content, and can use such licenses to use (e.g. consume, render, distribute, and share) the content, regardless of the consuming application or device used. See at least Paragraph [0033]).
the first media licensee device sending the license authorization key to the second media licensee device or making a payment to the media licensing device owning the piece of media to obtain a new license authorization key. (The shared digital license repository 142 interfaces 110, 112, and 114 can be configured for license search, license acquisition, peer-to-peer license transfer. See at least Paragraph [0043]).
Claim 25, a method with the same scope as claim 21, is rejected.
Claim 12, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and further in view of  Satoshi Nakamoto (Bitcoin: A Peer-to-Peer Electronic Cash System; hereinafter, "Nakamoto")
With respect to claim 12:
Gordon in view of Brama and Wyman does not teach wherein each of the multiplicity of user devices has a public address. However, Nakamoto teaches wherein each of the multiplicity of user devices has a public address. (New transactions are broadcast to all nodes. See at least section Network). Nakamoto’s disclose implies that each node has address that is publicly known. It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of public address as disclosed by Nakamoto to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
With respect to claim 14 and 20:
Gordon in view of Brama and Wyman does not teach wherein access to the data for the piece of media is granted based on a balance at the at least one media licensee node. However, Nakamoto teaches wherein access to the data for the piece of media is granted based on a balance at the at least one media licensee node. (A common solution is to introduce a trusted central authority, or mint, that checks every transaction for double spending. See at least section Transaction). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of check for double-spending as disclosed by Nakamoto to granting access based on balance to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of 
Claim 20, a method with the same scope as claim 14, is rejected.
With respect to claim 15:
Gordon in view of Brama and Wyman does not teach wherein the blockchain-based platform is configured and constructed to maintain a history of all media transfers and transactions. However, Nakamoto teaches wherein the distributed cryptocurrency network is configured and constructed to maintain a history of all media transfers and transactions. (The network timestamps transactions by hashing them into an ongoing chain of hashbased proof-of-work, forming a record that cannot be changed without redoing the proof-of-work. The longest chain not only serves as proof of the sequence of events witnessed, but proof that it came from the largest pool of CPU power. See at least Abstract). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of timestamping and recording transactions as disclosed by Nakamoto to maintain a history of transaction and media transfer to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
With respect to claim 19:
Gordon in view of Brama and Wyman does not teach further comprising the blockchain-based platform verifying the payment. However, Nakamoto teaches further comprising the distributed cryptocurrency network verifying the payment. (A common solution is to introduce a trusted central authority, or mint, that checks every transaction for double spending. See at least section Transaction). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of checking for double-spending as disclosed by Nakamoto to verify the payment to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and further in view of MyOnlineBand (MyOnlineBand; hereinafter, "MOB")
With respect to claim 16:
Gordon in view of Brama and Wyman does not teach wherein the at least one piece of media is created over a collaboration server. However, MOB teaches wherein the at least one piece of media is created over a collaboration server. (Online music collaboration is when people from around the world work together to compose and record music over the internet. See at least section What Is Online Music Collaboration). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of online music collaboration as disclosed by MOB to improve functionality. It would have been recognized that the application 
With respect to claim 17:
Gordon in view of Brama and Wyman does not teach wherein the blockchain-based platform is integrated into the collaboration server. However, MOB teaches wherein the distributed cryptocurrency network is integrated into the collaboration server. (Online music collaboration is when people from around the world work together to compose and record music over the internet. See at least section What Is Online Music Collaboration). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of online music collaboration as disclosed by MOB to improve functionality. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Circular 92 Copyright Law of the United States and Related Laws Contained in Tıtle 17 of the United States Code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685